


110 HR 5801 IH: Free Internet Filing

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5801
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. Lampson (for
			 himself, Mr. Boswell,
			 Mr. Space,
			 Mr. Hill, Mr. Barrow, and Mr.
			 Melancon) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for direct access to electronic tax return
		  filing, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Free Internet Filing
			 Act.
		2.Direct access to e-file Federal income tax
			 returns
			(a)In generalThe Secretary of the Treasury shall provide
			 individual taxpayers with the ability to electronically file their Federal
			 income tax returns through the Internal Revenue Service website without the use
			 of an intermediary or with the use of an intermediary which is contracted by
			 the Internal Revenue Service to provide free universal access for such filing
			 (hereafter in this section referred to as the direct e-file
			 program) for taxable years beginning after the date which is not later
			 than 3 years after the date of the enactment of this Act.
			(b)Development and operation of
			 programIn providing for the
			 development and operation of the direct e-file program, the Secretary of the
			 Treasury shall—
				(1)consult with nonprofit organizations
			 representing the interests of taxpayers as well as other private and nonprofit
			 organizations and Federal, State, and local agencies as determined appropriate
			 by the Secretary,
				(2)promulgate such regulations as necessary to
			 administer such program, and
				(3)conduct a public information and consumer
			 education campaign to encourage taxpayers to use the direct e-file
			 program.
				(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as are necessary to carry out the
			 direct e-file program. Any sums so appropriated shall remain available until
			 expended.
			(d)Reports to Congress
				(1)Report on implementationThe Secretary of the Treasury shall report
			 to the Committee on Finance of the Senate and the Committee on Ways and Means
			 of the House of Representatives every 6 months regarding the status of the
			 implementation of the direct e-file program.
				(2)Report on usageThe Secretary of the Treasury, in
			 consultation with the National Taxpayer Advocate, shall report to the Committee
			 on Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives annually on taxpayer usage of the direct e-file program.
				
